Title: To James Madison from Elbridge Gerry, 17 July 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Cambridge 17th July 1814
        
        I am honored by your letter of the 5th, & thank You for the communications it contains. Your system of policy, a vigorous preparation for war, appears to be wise & secure. If Britain is, as she seems to be, so mad as to indulge all her vindictive feelings & visionary pursuits in regard to this

Country, we shall then be prepared to meet her on martial ground, & have every prospect, under Divine Providence, of humbling her pride & vain glory. But if she is inclined to peace, still we shall be on high ground, & command justice.
        Enclosed is a letter from the Town of Marblehead, which contains two propositions of vast importance to that patriotic town, & of some to the Publick. The first relates to Gun boats, & would be manifestly one of the best measures for preventing the predatory warfare of the enemy, & the obtaining supplies in this way for their army & navy. Their Barges & tenders having nothing to oppose them, keep our seacoasts to a great extent, in a constant state of alarm; but combatted by similar arrangements on our part, our barges would give a spring to our seaports & render the war popular, & theirs frequently be captured, & become reinforcements to our own musquito fleets … The other proposition appears to me indispensable. Marblehead is a large wooden town, compact, & easily accessible to ships of the line. It has been always republican, obnoxious to internal & external foes for its patriotism, & will probably be one of the first objects in this district, of the vengeance of the enemy. In addition to the fort, which wears a formidable appearance, it has raised five batteries (on commanding heights) which supplied with Cannon Artillerists &c would bid defiance to the enemy in ordinary cases. But the want of Cannon & artillerists is discouraging to the inhabitants; who without the aid of Government, cannot procure them. General Dearborn has sent three 24 pounders on travelling carriages; but Governor Strongs Committee, consisting of the Adjutant General & General Cobb, insulted the Marblehead Committee who encouraged by the ostensible appropriation of a million dollars for defence of the State, applied to those Gentlemen for cannon, & they refused to furnish them. As to Artillerists, I beleive there are not more than thirty or forty belonging to the fort; these being the whole of the federal troops stationed in that important Seaport. The application of the town, I think, is remarkably modest; it is silent on the article of cannon, & only proposes the establishment of forty or fifty men, without the bounty, to be there stationed. The applicants stated to me, that in case of an attack on any of the neighbouring towns, the troops of Marblehead would march to their aid; but would be useless in defence of the town, if subject to orders to march out of the State or to the western frontier. If those brave men are but furnished with moderate means of defence, I will be responsible for their giving to the enemy, a handsome reception. They have a heart & disposition to do this. It is reported, that Salem, which cannot be approached without the greatest difficulty, mean to apply for the removal of Capt Bailey to that town: I hope the report is groundless, because the measure would produce instantly a resignation of his commission, & throw the town of Marblehead into great confusion.
        
        Enclosed is an application, of Capt Joshua Prentiss the 3d for a command in the navy; with recommendations from many of the most respectable Gentlemen of Marblehead, & best friends to the existing Government. Capt Prentiss & all his connections, have been uniform & decided republicans, & with such testimonials of his qualifications, he is considered as a candidate with good pretensions.
        Mrs Gerry is amongst our quaker friends at Nahant, for the benefit of its saline healthy air; I saw her last evening & she desired to join me in respectful regards to yourself & Mrs Madison. On all occasions beleive me to be, dear Sir, with the highest esteem & respect, your unfeigned friend
        
          E Gerry
        
      